DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communication: an amendment
filed on 04/28/2022.
Claims 1,2,4-7, 12 are currently pending and presented for examination.
Response to Arguments 
1.	Applicant's arguments filed on 04/28/2022with respect to prior art rejection of claims have been fully considered and they are persuasive. Applicant's arguments filed on 04/28/2022 with respect to 35 U.S.C. 112(f) claim interpretation have been considered. Claim 1 has been amended to overcome 35 U.S.C. 112(f)  claim interpretation.  Claim interpretation under 35 U.S.C. 112(f)is withdrawn. Claims 1,2,4-7, 12 are allowed. 
EXAMINER'S AMENDMENT 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Examiner’s amendment has been authorized by applicant’s representative Fei Xing during an interview on 07/19/2022.
Please note that only currently amended claims are listed below, for previously presented claims, please refer to amendments filed on 04/28/2021.

Claim 13. (canceled ) A method of controlling a cleaning apparatus, the cleaning apparatus including a cleaning unit configured to clean a detection surface of a detection element, an attachment to which a detection apparatus including the detection element can be attached, and a communication unit configured to communicate with the detection apparatus, the method comprising: controlling a driving unit of the detection element included in the detection apparatus through the communication unit, wherein when cleaning by the cleaning unit, the controlling controls the position of the detection element by driving the driving unit through the communication unit.
Claim 14. (canceled) A method of controlling a detection apparatus, the detection apparatus including a detection element, a driving unit configured to drive the detection element, an attachment that can be attached to a cleaning apparatus, and a communication unit configured to communicate with the cleaning apparatus, the method comprising: controlling the driving unit, wherein in the controlling, the driving unit is controlled by communicating with the cleaning apparatus through the communication unit in a state where the detection apparatus is -6-
Claim 15. (canceled) An image capture apparatus comprising: a driving unit capable of moving the position of an image sensor; a setting unit configured to switch to one of a plurality of operating modes including a cleaning mode for cleaning the image sensor; and a control unit configured to, in the cleaning mode, control the driving unit to move the position of the image sensor so that an optical axis center of the image sensor shifts in a direction away from an optical center of a lens.
Claim 16. (canceled) The image capture apparatus according to claim 15, wherein the cleaning mode includes a manual cleaning mode and an automatic cleaning mode; and in the manual cleaning mode, the control unit controls the driving unit to move the position of the image sensor so that the optical axis center of the image sensor shifts in a direction away from the optical center of the lens.
Claim 17. (canceled) The image capture apparatus according to claim 15, wherein the image sensor is rectangular, with a plurality of corners; and the cleaning mode includes a plurality of selectable movement patterns that move the position of the image sensor so that one of the plurality of corners of the image sensor moves toward the optical center of the lens.
Claim 18. (canceled) The image capture apparatus according to claim 17, further comprising: 
 a selection unit configured to accept a user operation for selecting one of the plurality of movement patterns, wherein in the cleaning mode, the movement pattern is switched by the selection unit.
Claim 19. (canceled) The image capture apparatus according to claim 15, further comprising: a determination unit configured to determine the amount of power remaining in a battery in the cleaning mode, wherein the control unit issues a warning if it has been determined that the amount of power remaining in the battery is less than or equal to a threshold.
Claim 20. (canceled) The image capture apparatus according to claim 16, wherein in the manual cleaning mode, the control unit controls the driving unit to rock the image sensor when the image sensor is to be cleaned without making contact with the image sensor, and to hold the image sensor still when the image sensor is to be cleaned by making contact with the image sensor.
Claim 21. (canceled) The image capture apparatus according to claim 16, wherein in the automatic cleaning mode, the control unit controls the driving unit to vibrate the image sensor.
Claim 22. (canceled) A method of controlling an image capture apparatus, the image capture apparatus including a driving unit capable of moving the position of an image sensor and a setting unit configured to switch to one of a plurality of operating modes including a cleaning mode for cleaning the image sensor, the method comprising:
controlling, in the cleaning mode, the driving unit to move the position of the image sensor so that an optical axis center of the image sensor shifts in a direction away from an optical center of a lens.
Claim 23 ( canceled ) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a cleaning apparatus, the cleaning apparatus including a cleaning unit configured to clean a detection surface of a detection element, an attachment to which a detection apparatus including the detection element can be attached, and a communication unit configured to communicate with the detection apparatus, the method comprising: controlling a driving unit of the detection element included in the detection apparatus through the communication unit, wherein when cleaning by the cleaning unit, the controlling controls the position of the detection element by driving the driving unit through the communication unit.
Claim 24. (canceled) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling a detection apparatus, the detection apparatus including a detection element, a driving unit configured to drive the detection element, an attachment that can be attached to a cleaning apparatus, and a communication unit configured to communicate with the cleaning apparatus, the method comprising: controlling the driving unit, wherein in the controlling, the driving unit is controlled by communicating with the cleaning apparatus through the communication unit in a state where the detection apparatus is attached to the cleaning apparatus by the attachment.
Claim 25. (canceled) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an image capture apparatus, the image capture apparatus including a driving unit capable of moving the position of an image sensor and a setting unit configured to switch to one of a plurality of operating modes including a cleaning mode for cleaning the image sensor, the method comprising: controlling, in the cleaning mode, the driving unit to move the position of the image sensor so that an optical axis center of the image sensor shifts in a direction away from an optical center of a lens. 


Allowable subject matter 
Claims 1,2,4-7, 12 are allowed.

Regarding claim 1, Ichikawa discloses a cleaning apparatus (Para 29; cleaning apparatus 20 ) that cleans a detection surface  ( Para 34, 40; Fig. 1; imaging surface 13) of a detection element (  Para 40; Fig. 1; CCD (imaging device) 12 and main mirror 5 and sub mirror 7) , the apparatus comprising:
         an attachment (Para 35; the mount 29 of the cleaning apparatus 20 is held in contact with the mount 9 of the body 2 via a mount surface M)   to which a detection apparatus  (Para 29; digital camera 1 )  including the detection element can be attached (  Para 31,  35;  the camera body 2 comprises a charge couple device (CCD) 12 and main mirror 5 and sub mirror 7) ;
      a communication unit (Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  The cleaning CPU 22 sends to the camera CPU 4 a signal indicating that the cleaning is completed (step 126).)  configured to communicate with the detection apparatus (Para 29; Para 36-37; 49-50; cleaning apparatus 20 ) ; 
       a cleaning unit (  Para 38;  the cleaning mechanism 28 comprises, in addition to the cylindrically shaped suction nozzle (cleaning member) 36, a dust collecting chamber 46 which communicates with the suction nozzle 36 and collects dust, a suction window 48 which separates the suction nozzle 36 from the dust collecting chamber 46 and thus prevents backflow of dust, and a suction device 42 which applies a negative pressure.  ) configured to clean the detection surface of the detection element ( Para 39;  the suction nozzle 36 when in dust suction operation is set in the cleaning position in which the suction nozzle 36 protrudes from the mount surface M toward the imaging surface 13 of the imaging device 12. ) ; 
       and a control unit  (Para 31;  a camera CPU 4 for controlling the entire camera  ) configured to control a driving unit (  Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7  )  of the detection element included in the detection apparatus through the communication unit ( Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  ) , wherein when cleaning by the cleaning unit, the control unit controls the position of the detection element by driving the driving unit through the communication unit ( Para 42, 45, 46,47; the camera CPU 4 issues an instruction to move the main mirror 5 and the sub mirror 7 upward (step 110) and open the shutter 8 (step 112). The mirrors are thus retracted out of the path along which the suction nozzle 36 moves between the cleaning position and the retracted position. The camera CPU 4 sends a cleaning start signal to the cleaning CPU 22 to start the cleaning operation (step 114).The cleaning CPU 22 issues an instruction to supply power to the positioning motor 32 in the driving mechanism 30 and to drive the positioning motor 32 to rotate the guide screw 38 and thereby move the suction nozzle 36 from the retracted position to the cleaning position (FIG. 3) where the nozzle end stops just short of touching the imaging device 12 (step 116). ) .
	However , none of the prior art discloses “wherein the cleaning unit includes a first cleaning unit configured to clean the detection clement without making contact with the detection element, and a second cleaning unit configured to clean the detection element by making contact with the detection element: and the control unit changes a method for controlling the driving unit between when cleaning by the first cleaning unit and when cleaning by the second cleaning unit” in combination of other limitation in the claim. 	
	Claims 2, 4,5,6,7 are allowed as being dependent from claim 1. 
        Regarding claim 12, prior art on record Ichikawa discloses a system comprising a cleaning apparatus (Para 29; cleaning apparatus 20)  that cleans a detection surface ( Para 34, 40; Fig. 1; imaging surface 13)  of a detection element ((  Para 40; Fig. 1; CCD (imaging device) 12 and main mirror 5 and sub mirror 7)  and a detection apparatus (Para 29; digital camera 1 )  including the detection element (Fig. 1;  Para 29,.31,.35;  wherein camera 1 includes camera body 2 that comprises a charge couple device (CCD) 12 and main mirror 5 and sub mirror 7 ) ,
wherein the cleaning apparatus includes:
an attachment (Para 31-35;  a mount 29 of the cleaning apparatus 20 )  to which the detection apparatus including the detection element can be attached (Par 35; the mount 29 of the cleaning apparatus 20 is held in contact with the mount 9 of the body 2 via a mount surface M. ) ; 
a communication unit configured to communicate with the detection apparatus (Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  The cleaning CPU 22 sends to the camera CPU 4 a signal indicating that the cleaning is completed (step 126) ) ;
a cleaning unit  ( Para 38;  the cleaning mechanism 28 comprises, in addition to the cylindrically shaped suction nozzle (cleaning member) 36, a dust collecting chamber 46 which communicates with the suction nozzle 36 and collects dust, a suction window 48 which separates the suction nozzle 36 from the dust collecting chamber 46 and thus prevents backflow of dust, and a suction device 42 which applies a negative pressure.  ) configured to clean the detection surface of the detection element (Para 39;  the suction nozzle 36 when in dust suction operation is set in the cleaning position in which the suction nozzle 36 protrudes from the mount surface M toward the imaging surface 13 of the imaging device 12. ) ;  and 
a control unit  (Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.   ) configured to control a driving unit ( Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7  ) of the detection element included in the detection apparatus through the communication unit ( Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  ) , 
wherein when cleaning by the clearing unit, the control unit controls the position of the detection element by driving the driving unit through the communication unit ( Para 42, 45, 46,47; the camera CPU 4 issues an instruction to move the main mirror 5 and the sub mirror 7 upward (step 110) and open the shutter 8 (step 112). The mirrors are thus retracted out of the path along which the suction nozzle 36 moves between the cleaning position and the retracted position. The camera CPU 4 sends a cleaning start signal to the cleaning CPU 22 to start the cleaning operation (step 114).The cleaning CPU 22 issues an instruction to supply power to the positioning motor 32 in the driving mechanism 30 and to drive the positioning motor 32 to rotate the guide screw 38 and thereby move the suction nozzle 36 from the retracted position to the cleaning position (FIG. 3) where the nozzle end stops just short of touching the imaging device 12 (step 116).) , an
wherein the detection apparatus ( Para 29; digital camera 1)  includes: 
a driving unit ( Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7)  capable of moving the position of the detection element;
an attachment (Para 35;  mount 9 of the camera  body 2; the mount 29 of the cleaning apparatus 20 is held in contact with the mount 9 of the body 2 via a mount surface M) that can be attached to a cleaning apparatus;
a communication unit (Fig. 1; Para 36-37; 49-50; camera CPU 4 )  configured to communicate with the cleaning apparatus ( Fig. 1; Para 36-37; 49-50; The cleaning CPU 22 controls the entire operation of the cleaning apparatus 20 in cooperation with the camera CPU 4.  The cleaning CPU 22 sends to the camera CPU 4 a signal indicating that the cleaning is completed (step 126).), and
a control unit (Para 31; a camera CPU 4 for controlling the entire camera   )  configured to control the driving unit ( Para 31; mirror driving mechanism 6 for driving a main mirror 5 and a sub mirror 7) ,
wherein the control unit controls the driving unit by communicating with the cleaning apparatus through the communication unit in a state where the detection apparatus is attached to the cleaning apparatus by the attachment (Para 42, 44; 45, 46,47; The cleaning apparatus 20 is attached to the camera body 2 by engaging the mount 29 of the cleaning apparatus 20 with the mount 9 of the camera body 2 (step 102). The contacts C on the body side mount 9 are connected to the contacts C on the cleaning apparatus 20, and the camera CPU 4 receives a signal notifying that the cleaning apparatus 20 has been attached to the camera body 2. The camera CPU 4 issues an instruction to move the main mirror 5 and the sub mirror 7 upward (step 110) and open the shutter 8 (step 112). The mirrors are thus retracted out of the path along which the suction nozzle 36 moves between the cleaning position and the retracted position. The camera CPU 4 sends a cleaning start signal to the cleaning CPU 22 to start the cleaning operation (step 114).The cleaning CPU 22 issues an instruction to supply power to the positioning motor 32 in the driving mechanism 30 and to drive the positioning motor 32 to rotate the guide screw 38 and thereby move the suction nozzle 36 from the retracted position to the cleaning position (FIG. 3) where the nozzle end stops just short of touching the imaging device 12 (step 116). ) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696